Per Curiam.

The action was brought by plaintiff for statutory treble damages for rent overcharges amounting to $2,475 and for reasonable counsel fees as provided in the State Residential Rent Law (L. 1946, ch. 274, as amd. by L. 1950, ch. 250, and L. 1951, ch. 443).
On July 26, 1950, plaintiff entered into a written lease with defendant for an apartment on the third floor of the building at 109 East 39th Street and entered into possession on September 1st of that year and remained until July 31st, of the following year. By the terms of the lease, the rent was fixed at $130 per month.
It appears that the apartment was registered with the Office of Price Administration at $55 per month. It is plaintiff’s claim that the monthly overcharge was $75 a month. Defendant’s conduct constituted a technical violation of the statutory requirements.
This court in the exercise of its discretion hereby decides and determines that plaintiff is entitled to recover from defendant the sum of $75 per month for the period of eleven months during the time she occupied the premises amounting to the sum of $825. The court also finds that defendant’s violation of the regulation or order in question “ was neither wilful nor the result of failure to take practicable precautions against the occurrence of the violation ” (L. 1951, ch. 443, § 11, subd. 5).
This court in the exercise of its discretion hereby fixes the value of the counsel fee to be awarded plaintiff in the amount of $150.
The judgment appealed from should be reversed on the law and the facts, with costs to the appellant, and judgment directed to be entered herein in favor of plaintiff for the sum of $975, together with costs.
Glennon, J. P., Cohn, Callahan, Shientag and Heffernan, JJ., concur.
Judgment unanimously reversed, with costs to the appellant and judgment is directed to be entered herein in favor of the plaintiff for the sum of $975, together with costs. Settle order on notice.